838 F.2d 466Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jose Santos FLETES-RUIZ, Juan Francisco Mayorga-Fletes,Marue Lourdes Mayorga-Fletes, OtilliaMungia-Fletes, Petitioners,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 87-3626.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 24, 1987.Decided Jan. 28, 1988.

Robert William Minor, for petitioners.
Richard K. Willard, Assistant Attorney General, Robert Kendall, Jr., Assistant Director, Eloise Rosas, Office of Immigration Litigation, for Respondent.
Before DONALD RUSSELL, WIDENER, and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Jose Santos Fletes-Ruiz, Juan Francisco Mayorga-Fletes, Marue Lourdes Mayorga-Fletes, and Otillia Mungia-Fletes petition for review of the denial of their application for attorney's fees under the Equal Access to Justice Act.  Under the Immigration and Nationality Act, this Court's jurisdiction is limited to review of "final orders of deportation."    8 U.S.C. Sec. 1105a(a).  The denial of attorney's fees is not a final order of deportation subject to our direct review.    See Kwok v. INS, 392 U.S. 206 (1968).  We therefore lack jurisdiction to consider this petition.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.